In an action for a divorce, the defendant alleged as a defense that the parties are not husband and wife perforce the terms of a Connecticut decree of annulment or divorce granted in defendant’s favor. After trial, the defense was sustained and judgment was entered dismissing the complaint. An appeal by the plaintiff, the alleged husband, from the judgment of dismissal is pending. Defendant moved for an allowance of expenses, payable by the plaintiff, to oppose the appeal from the judgment. The motion was denied. Order affirmed, without costs. Ho opinion. Leave is hereby granted to the defendant to file five typewritten copies of a brief in opposition to the plaintiff’s appeal and to serve one copy thereof on his attorney. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.